DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I Product Invention and Species I (fig.2) in the reply filed on 4/27/2022 is acknowledged.  Claims 5, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the "transmission housing" (line 3 of claim 1, line 3 of claim 14) must be shown or the features canceled from the claims.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the at least two gear wheel pairs being individually coupled or decoupled” (claim 1) constitutes a method step of using within a product claim.  A single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs.1
The limitation “the reduction gear unit” (claims 3 and 11) lacks proper antecedent basis in claim 1 from which claim 3 depends.  It is unclear if applicant intends to refer to the claim 2 unit (if so the dependency of claim 3 should be from claim 2); or if applicant intends to refer to an element from claim 1 (if so the claim should be amended to use the same phraseology as set forth in claim 1).
It is unclear if the “drive gear wheels” (claim 6) and “output gear wheels” (claim 6) are to be part of the previously recited “gear wheel pairs” (claim 1) or in addition thereto.2
It is unclear if the “drive gear wheels” (claim 7) and “output gear wheels” (claim 6) are to be part of the previously recited “gear wheel pairs” (claim 1) or in addition thereto

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Owen US9856973.
Claim 1. A powershift transmission for an agricultural machine, comprising: a transmission housing (20), an input shaft unit (26, 42) and an output shaft (28a), wherein the input shaft unit and the output shaft extend at least at a distance within the transmission housing, an auxiliary shaft (88) arranged parallel to but offset between the input shaft unit and the output shaft, the auxiliary shaft being arranged within the transmission housing, wherein the input shaft unit and the auxiliary shaft are connected to one another via a front-mounted range unit (32), and the auxiliary shaft and the output shaft are connected to one another via a rear-mounted range unit (34), wherein the front-mounted and rear mounted range units each comprises at least two gear wheel pairs (gear wheel pairs in 32 and 34), the at least two gear wheel pairs being individually coupled or decoupled (as best understood, see 35 USC 112 clarity rejection) further wherein the input shaft unit is formed from a main input shaft (26) and an auxiliary input shaft (42).   Note that claim 4 depends from claim 3 and thus likewise lacks clear antecedent basis for the phrase.
Claim 2. The powershift transmission of claim 1, wherein the main input shaft and the auxiliary input shaft are coupled to one another via a reduction gear unit (30).  
Claim 3. The powershift transmission of claim 1, wherein the reduction gear unit (30, see 35 USC 112 clarity rejection) comprises a first and a second reduction-gear-unit gear wheel pair (gear wheel pairs in 30).  
Claim 4. The powershift transmission of claim 3, wherein the main input shaft is adapted to be coupled to a drive unit (29); wherein, in a first shifted state (engagement of 38) of the reduction gear unit (30, See 35 USC 112 clarity rejection), the main input shaft is coupled directly to the auxiliary input shaft, and in a second shifted state (engagement of 36 or 40) of the reduction gear unit the main input shaft is connected to the auxiliary input shaft via the first and the second reduction-gear-unit gear wheel pair.  
Claim 6. The powershift transmission of claim 1, further comprising: drive gear wheels (gear wheels on 42 that are engaged with gear wheels on 88, see 35 USC 112 clarity rejection) of the front-mounted range unit are arranged on the auxiliary input shaft; and output gear wheels (gear wheels on 88 that are engaged with gear wheels on 42, see 35 USC 112 clarity rejection) of the front-mounted range unit are arranged on the auxiliary shaft.  
Claim 7. The powershift transmission of claim 1, further comprising: drive gear wheels of the rear-mounted range unit are arranged on the auxiliary shaft (gears on 88 that engage with gears on 28a); and output gear wheels (gears on 28a that engage with gears on 88) of the rear-mounted range unit are arranged on the output shaft.  
Claim 8. The powershift transmission of claim 1, wherein each gear wheel pair of the front-mounted range unit and of the rear-mounted range unit comprises a separately assigned clutch (62, 64, 66, 68).  
Claim 9. The powershift transmission of claim 8, wherein the clutches of the front-mounted range unit and of the rear-mounted range unit are arranged on the auxiliary input shaft (42) and the output shaft (28a).  
Claim 10. The powershift transmission of claim 9, wherein the auxiliary shaft (88) is free of clutches (see fig.2).  
Claim 11. The powershift transmission of claim 1, wherein a rotational direction of the output shaft is reversible via a reversing unit (40, R), the reversing unit integrated into the reduction gear unit (30, see 35 USC 112 clarity rejection).  
Claim 12. The powershift transmission of claim 1, wherein the front-mounted range unit or the rear-mounted range unit comprises four gear wheel pairs (50, 52, 54, 56).  
Claim 14. A powershift transmission for an agricultural machine, comprising: a transmission housing (20); an input shaft unit (26, 42); an output shaft (28a), wherein the input shaft unit and the output shaft extend at least at a distance within the transmission housing; a main input shaft (26) and an auxiliary input shaft (42), the main input shaft and the auxiliary input shaft forming the input shaft unit; an auxiliary shaft (88) arranged parallel to but offset between the input shaft unit and the output shaft, the auxiliary shaft being arranged within the transmission housing; a front-mounted range unit (32) for connecting the input shaft unit and the auxiliary shaft; a rear-mounted range unit (34) for connecting the auxiliary shaft and the output shaft; a reduction gear unit (30) for coupling the main input shaft and the auxiliary input shaft; wherein the front-mounted and rear mounted range units each comprises at least four gear wheel pairs (four gear wheel pairs of 32, four gear wheel pairs of 34), the at least four gear wheel pairs being individually coupled or decoupled (via 62, 64, 66, 68).  
Claim 15. The powershift transmission of claim 14, wherein each gear wheel pair of the front-mounted range unit and of the rear-mounted range unit comprises a separately assigned clutch (62, 64, 66, 68).  
Claim 16. The powershift transmission of claim 15, wherein the clutches of the front-mounted range unit and of the rear-mounted range unit are arranged on the auxiliary input shaft (42) and the output shaft (28a).  
Claim 17. The powershift transmission of claim 16, wherein the auxiliary shaft (88) is free of clutches.  
Claim 18. The powershift transmission of claim 14, wherein a rotational direction of the output shaft is reversible via a reversing unit (40, R), the reversing unit integrated into the reduction gear unit (30).  
Claim 19. The powershift transmission of claim 14, wherein the main input shaft is adapted to be coupled to a drive unit (29); wherein, in a first shifted state (engagement of 38) of the reduction gear unit, the main input shaft is coupled directly to the auxiliary input shaft, and in a second shifted state (engagement of 36 or 40) of the reduction gear unit the main input shaft is connected to the auxiliary input shaft via a first and a second reduction-gear-unit gear wheel pair (gear wheel pairs of 30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(p)(II) which states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)…. IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)… it was unclear whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)."
        
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".